               Ifn tl^e limteli States! Bisetnct Cottrt
               for tfie ^oiUliertt Btotrict of ^leorgto
                             Pntttoioiclt Btbtotott
CHERYL EDENFIELD, as mother and
legal guardian of QUINCY
EDENFIELD, an incapacitated
adult.

      Plaintiff,                                 No. 2:16-cv-170


V.



GATEWAY BEHAVIORAL HEALTH
SERVICES,

      Defendant,

V.



HEALTHCARE STAFFING, INC.,

      Third-Party Defendant.

                                     ORDER


      Before   the   Court    is   Defendant   Gateway   Behavioral     Health

Service's {^^Gateway") motion for summary judgment,^ dkt. no. 79,

to which Plaintiff Cheryl Edenfield, in her capacity as the mother

and legal guardian of Quincy Edenfield, filed a response, dkt. no.

83.    Also pending before the Court is Gateway's motion to dismiss

for failure to join an indispensable party.              Dkt. No. 71.      The

motions are ripe for review.


^ Gateway's motion is captioned "Defendant Gateway Behavioral Health Services'
Motion for Judgment on the Pleadings." Dkt. No. 79 at 1. But the content of the
document calls the motion a "Motion for Summary Judgment pursuant to Fed. R.
Civ. P. Rule 56." Id. It is treated as a Motion for Summary Judgment pursuant to
Federal Rule of Civil Procedure 56, per the text of the motion.
                                          BACKGROUND


      Quincy     Edenfield          suffers      from     intellectual      disabilities,

including severe autism. Dkt. No. 1-3 at 4. In May 2012, with

assistance from his mother, Cheryl Edenfield, Quincy sought the

resources of Gateway in Hinesville, Georgia.                      Id.

      Gateway     is    a    public       agency       that   provides    mental   health,

developmental      disability,            and    addictive      disease     treatment   to

underprivileged residents of Southeast Georgia.                          Dkt. No. 79-1 at

1. It operates under the control of the Department of Behavioral

Health and Developmental Disabilities (DBHDD), a State agency. Id.

at 2.


      Quincy began to split his time between the care of Gateway

and the care of his mother.                  On the weekends, Quincy stayed with

Cheryl Edenfield.            Dkt. No. 1-3 at 4. During the week, Quincy

lived     in   Gateway's      Liberty        Group     Homes,   along    with   his   three

roommates.       Id.    The home was maintained, in part, with Federal

Government subsidies.              Dkt. No. 4 at 15. Gateway would pick Quincy

up   at   8:30   a.m.       and    take    him    to    its   Hinesville    facility    for

behavioral services. See              Dkt.      No. 1-3 at 4. Gateway would then

return Quincy to his home at 2:30 p.m. Id.

        In the course of arranging their care relationship. Gateway

and Quincy entered into a rental agreement and a transportation

agreement. Dkt. No. 4 at 15. Gateway also devised a ^'Behavioral

Support    Plan" which            included      24/7 in-home     supervision,      in-home
line of sight supervision, off-site supervision, and one-on-one

support in the community; the plan also included a guide to ensure

the safety of Quincy and others. Dkt. No. 1-3 at 5.

       Gateway       and    Quincy's     relationship         continued     for   nearly     a

year. But sometime around February 2016, Cheryl EJdenfield began

noticing bruises and wounds on Quincy's body. Id. at 6. Then, on

February 27, 2016, Rosetta Scott—an instructor at Gateway—told

another Gateway employee that she had seen Errol Wilkins—a Gateway

instructor—hitting Quincy. Id. at 7. Gateway quickly launched an

investigation into Ms. Scott's allegations. Id. In the course of

that    investigation,            many   employees       reported        having   seen      Mr.

Wilkins hit Quincy. Id. at 7-12.

       Cheryl       Edenfield^      (hereinafter ''Plaintiff")             brought     claims

against Gateway sounding in torts, contracts, and civil rights.

Dkt.    No.    1.   The    tort    claims     were   dismissed      based    on   sovereign

immunity, so only two claims remain: the civil rights claim, made

pursuant to 42 U.S.C. § 1983, and the contract claim.                             See Dkt.

No. 25.


       As to the first claim. Plaintiff argues that Gateway violated

Quincy's      procedural         and   substantive      due    process     rights      by its

failure to protect him from Errol Wilkins's abuse, which Plaintiff

asserts was under the color of state law, with Gateway being a


2   Cheryl   Edenfield     was   appointed   Quincy's   Guardian   and   Conservator   by   the
Liberty County Probate Court on March 23, 2015. Dkt. No. 1-3 at 4.
state agency.          Dkt. No. 103 at 17.            Gateway argues it is not a

^'person" for purposes of a § 1983 action, and, therefore, cannot

be sued thereunder.           Dkt. No. 79 at 1.             As to the second claim-

negligent breach of contract—Plaintiff alleges that Gateway failed

to provide Quincy with a safe environment pursuant to a written

contract       between      Gateway    and    Quincy.    Dkt.    No.     1-3      at     14-15.

Gateway argues that no such contract exists, and, therefore, it

cannot be held contractually liable. Dkt. No. 85 at 6.

                                      LEGAL STANDARD


     Summary         judgment is      required   where ""the         movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."                           Fed. R. Civ. P.

56(a).     A fact is ^'material" if it might ^'affect the outcome of

the suit under the governing law." Great Am. Alliance Ins. Co. v.

Anderson, 847 F.3d 1327, 1331 (11th Cir. 2017) (citing Anderson v.

Liberty    Lobby,      Inc.,    477    U.S.   242,    248     (1986)).      A    dispute     is

^^genuine" if the '^evidence [is] such that a reasonable jury could

return     a    verdict      for   either      party."         Id.     In       making     this

determination, the court is to view all evidence in the light most

favorable       to    the     nonmoving       party     and    draw    all        reasonable

inferences in that party's favor.                Johnson v. Booker T. Washington

Broad. Serv., Inc., 234 F.3d 501, 507 (11th Cir. 2000).

     The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact. Celotex Corp. v.
Catrett, 477 U.S. 317, 323 (1986).                 The movant must demonstrate

that there is an absence of evidence to support the                          nohmoving

party's case. Id. at 325.              If the moving party discharges this

burden,     the   burden     shifts   to   the   nonmovant     to    go     beyond   the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist. Anderson, 477 U.S. at 257.

                                      DISCUSSION


      I.     Gateway's Motion to Dismiss

      Toward the end of the discovery period in this case. Gateway

filed a motion for leave to file a third-party complaint, in which

it sought to add as a defendant Healthcare Staffing, Inc., who

Gateway alleges was a joint-employer of Errol Wilkins.                        Dkt. No.

61.      Initially,    Plaintiff      opposed    that   motion.       Dkt.     No.   67.

Then, Gateway filed a motion to dismiss for failure to join an

indispensable party, i.e. Healthcare Staffing, Inc.                       Dkt. No. 71.

Plaintiff subsequently withdrew her objection to Gateway's motion

for leave to file a third-party complaint, dkt. no, 74, and the

Magistrate    Judge     granted   Gateway's      motion,   dkt.      nos.      61,   82.

Accordingly, Gateway's motion to dismiss for failure to join an

indispensable party, dkt. no. 71, is DENIED as moot.

      II.    Plaintiff's 42 U.S.C. § 1983 Claim

      Plaintiff brought a claim against Gateway                     under    42   U.S.C.

§ 1983,     alleging    that    Gateway    violated     Quincy's      constitutional

rights     through     its   ^'customs,    policies,     and    officials         acts,"
including '^grossly inadequate" training, control, and supervision

of its employees.       Dkt. No. 1-3 SI 54; see also id. SISI 51-56.

Section 1983 provides, in relevant part;

       Every person who, under color of any statute, ordinance,
       regulation, custom, or usage, of any State or Territory
       or the District of Columbia, subjects, or causes to be
       subjected, any citizen of the United States or other
       person   within   the   jurisdiction  thereof   to   the
       deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to
       the party injured in an action at law . . . .

42 U.S.C. § 1983.      Gateway argues that the claim must fail because

Gateway is not a person but rather an ""arm of the state" incapable

of being sued under § 1983. Dkt. No. 79-1 at 9-10; Dkt. No. 86 at

20-21.    Plaintiff, on the other hand, argues that Gateway is not

an arm of the state, and that even if it is. Gateway can still be

held   accountable    under    § 1983   because   it   waived   any   claim   to

Eleventh Amendment immunity.       Dkt. No. 83 at 22, 23.

  A. Sec-bion 1983's Relationship with the Eleventh Amendment

       In general, the Eleventh Amendment bars suit against a state

in federal court.      Carr v. City of Florence, Ala., 916 F.2d 1521,

1524   (llth   Cir.   1990).   Eleventh   Amendment    immunity   extends     to

State officials and arms of the State.            See Mt. Healthy City Sch.

Dist. Bd. Of Educ. v. Doyle, 429 U.S. 274, 280 (1977).

       While the Court's § 1983 analysis is informed by the Eleventh

Amendment, the § 1983 analysis is a separate analysis.                 Will v.

Mich. Dep't of State Police, 491 U.S. 58, 66 {1989} (stating that
^'the scope of the Eleventh Amendment and the scope of § 1983" are

''separate issues").        In Will, the U.S. Supreme Court squarely

decided whether a state was a person under § 1983 in a context

where the Eleventh Amendment did not apply.                Id. at 63-64.      There,

the petitioner filed a § 1983 action in Michigan state court; the

Eleventh toendment does not apply in state court.                      Id. at 64.

After a careful analysis of common usage of the word "person,"

ordinary rules of statutory construction, the purpose of enacting

§ 1983, and legislative history, the Court concluded that "a State

is not a person within the meaning of § 1983" and, thus, could not

be   sued   thereunder.       Id.   at   64-65.     The   Court   reasoned:    ^'[I]n

deciphering congressional intent as to the scope of § 1983, the

scope of the Eleventh Amendment is a consideration," id. at 66-67,

and "Congress, in passing § 1983, had no intention to disturb the

States' Eleventh Amendment immunity and so to alter the federal-

state balance in that respect," id. at 66 (citing Quern v. Jordan,

440 U.S. 332 (1979)).         Through enacting § 1983, "Congress did not

provide . . . a federal forum for civil                   rights claims    against

States" nor "create a cause of action against States to be brought

in state courts."       Id.     In other words, § 1983 does not create a

cause of action against states in either state or federal courts.

See id.     Because arms of the State are treated the same as States


under   § 1983,   see     infra,    arms   of     the   State   are   likewise   not

subject to suit under § 1983.            Accordingly, the threshold question
here is not whether Gateway has Eleventh Amendment immunity but

whether Gateway is subject to suit under § 1983.

  B. miether Gabeway is a Person under § 1983 or, rather, an Arm

    of the State


     To prevail on a § 1983 claim. Plaintiff must demonstrate that

Quincy was deprived of his constitutional rights and that Gateway

was the ^^person" who ^^caused [Quincy] to be subjected" to the

deprivation. Oklahoma City v. Tuttle, 471 U.S. 808, 817 (1985)

(alteration   and    citation   omitted).   The    United   States   Supreme

Court   has made it clear that ""neither a        state   nor its officials

acting in their official capacities are "persons' under § 1983."

Will, 491 U.S. at 71.        An arm of the State is not a person for

§ 1983 purposes.     Id.; see also Tindol v. Ala. Dep't of Rev., 632

F. App'x 1000, 1001 (11th Cir. 2015) (a state and its agencies are

not persons under § 1983).       The Court therefore begins its inquiry

by determining whether Gateway is an arm of the State in Georgia.

""The pertinent inquiry" as to whether an entity is an arm of the

State ""is not into the nature of a corporation's status in the

abstract, but its function or role in a particular context," i.e.

""whether and to what extent [the entity is] contractually acting

as [a] representative[] of the State."            Shands Teaching Hosp. &

Clinics, Inc.   v.   Beech   Street Corp., 208     F.3d   1308, 1311 (11th

Cir. 2000).
    We weigh four factors to determine whether Gateway acted as

an arm of the State: "'(1) how state law defines the entity; (2)

what degree of control the State maintains over the entity; (3)

where the entity derives its funds; and (4) who is responsible for

judgments against the entity."              Manders v. Lee, 338 F.3d 1304,

1309 (11th Cir. 2003).            Whether an entity is an arm of the State

is ultimately a question of federal law, see id., but ^^resolution

of these factors depends, in part, on state law," Liqhtfoot v.

Henry County School District, 771 F.3d 764, 768 (11th Cir. 2014).

The burden is on Gateway to demonstrate that the Manders factors

weigh in its favor.          See Miller v. Advantage Behavioral Health

Sys., 677 F. App'x 556, 559 (11th Cir. 2017); Manders, at 1331

(Anderson, J., dissenting) (''[T]he proper question is whether the

sheriff has carried his burden of proving that he is an arm of the

state.").

     Here, Plaintiff's § 1983 claim arises from allegedly abusive

treatment      at   the   hands    of    Errol   Wilkins:   an    employee      hired,

trained,      and   supervised     by    Gateway.   The   Court    must      therefore

determine at the outset whether Gateway acted as an arm of the

State    in   making "hiring       and    firing    decisions     in   the    ordinary

course of business" and in conducting training, investigation, and

supervision of its employee. Id. at 559.

        In denying Defendant's Motion for Judgment on the Pleadings,

the Court previously determined that Gateway could be considered a
person subject to suit under § 1983.             Dkt. No. 25 at 9.       The Court

allowed this case to proceed to the discovery phase based on the

Eleventh Circuit's pronouncement in Miller v. Advantage Behavioral

Health Sys., 677 F. App'x at 556.                The Miller court determined

that Georgia community service boards are not arms of the State.

Id. at 565-66.        As explained below, discovery in this case has

revealed that Gateway is unlike a typical community service board,

so much so that Gateway falls outside the purview of the Miller

holding.

        i. Georgia Law's Definition of Coxmaunity Service Boards

     The    first     Manders    inquiry    pertains     to    how    Georgia    law

conceptualizes community service boards (^"CSBs") like Gateway.

     The    Eleventh    Circuit    recently      answered     this   question.    In

Miller, after examining the status of similar CSBs, the Eleventh

Circuit determined that Georgia            law   views   CSBs as arms of the

State. 677 F. App'x at 560. As a CSB, Gateway is considered a

public agency under Georgia law. But this is not the end of the

inquiry—designating CSBs as arms of the state only ''tip[s] the

balance toward a finding that Georgia state law views CSBs [like

Gateway] as arms of the State." Id.

       ii. State Control Over Gateway

    '^The    second    Manders    factor    requires     us   to     determine   the

degree of control the State maintains over the activity from which

the defendant's alleged liability arises." Id. CSBs in Georgia are


                                      10
typically ^'managed at the local level and without significant

state involvement." Id. at 561. Each CSB's operation is controlled

by a local governing board, consisting of members appointed by the

governing authorities of the counties the CSB serves. See O.C.G.A.

§ 37-2-6(b). The governing board is authorized to both appoint an

executive director and to delegate ^^any power, authority, duty, or

function"       to   the   executive       director.    Id.     §    37-2-6.1(a)(1).         In

turn,    ^Mt]he      executive      director     . . .     directs          the    day-to-day

operations of the [CSB]," id., including                        hiring and firing of

staff.    Miller,     677    F.    App'x    at   561.     The       State    is    authorized

neither to       review     hiring and      firing      decisions nor to train                or

discipline staff. Id.

        Gateway contends that the State's control over its operations

is unlike that of a typical CSB.                 It shows that, before and during

the time period at issue, its operations had been taken over by

the State.       Dkt. No. 79-1 at 4.              Gateway argues that the State

retains ultimate control over its operations, noting that (1) in

2013,     the    Governor       utilized      statutory       authority           to   disband

Gateway's Board of Directors, relieving them of their duties; (2)

the   Commissioner         of     DBHDD    terminated     Gateway's         CEO;       (3)   the

Commissioner appointed a new manager, who was an employee of DBHDD

and answered to DBHDD; and (4) in 2015, the Commissioner appointed

a new CEO, who         was an employee of DBHDD and answered to DBHDD.

Dkt. No. 79-1 at 4-5. So, ''from 2013 to the present, all day-to


                                            ll
day operations and the administration of Gateway BHS has been

conducted by the State of Georgia through DBHDD employees."               Id.

at 5.     As such. Gateway argues that—unlike the CSB in Miller—

Gateway   does    not ''retain     substantial autonomy over day-to-day

operations and ordinary personnel management," as a result of the

Governor's disbanding of the          Board   and   DBHDD's subsequent and

ongoing supervision. Miller, 677 at 561.

     Plaintiff argues that just because the State exercised its

power to define, investigate, and punish misconduct does not mean

that Gateway's day-to-day operations were in fact controlled by

the state. "[E]very entity and individual in the State is subject

to the control of the State's power to define, investigate, and

punish misconduct." Johnson v. Oqeechee Behavioral Health Servs.,

479 F. Supp. 2d 1357, 1365 (S.D. Ga. 2007).

     The evidence presented clearly established that Gateway is

markedly different than the CSB in Miller on this factor because

of the State's substantial control over Gateway.              Most notably,

DBHDD, with the concurrence of the Governor, exercised its power

under O.C.G.A. § 37-2-10 to appoint a manager to operate Gateway

and to dissolve Gateway's Board. Dkt. No. 79-2 at 2-3. Gateway has

operated under the supervision of DBHDD ever since. Dkt. No. 79-2

at 3 ("Gateway BHS has continued to operate under the direction of

DBHDD   without   a   board   of   directors from   July   2013 through   the

present."). Gateway also presented evidence of State control over


                                      12
minute, day-to-day operations. Dkt. No. 79-4 iSI 5-11. For example,

the state ^^control[s] employment/hiring by requiring Gateway BHS

to conduct criminal background checks on its employees and submit

the results to DBHDD for approval before an employee/contractor

may be hired."         Id. SI 9. Thus, decisions which are typically made

by     a     local     governing     board     "without   significant       state

involvement," Miller, 677 F. App'x at 561, are actually being made

by employees of DBHDD.             Even taking this evidence in the light

most       favorable   to   Plaintiff,    it   is   apparent   that   the   State

exercised meaningful control over Gateway. As such, this second

Manders factor points toward Gateway being an arm of the State,

           ill. Gateway's Funding

       The third Manders factor requires examination of Gateway's

funding. "[W]e focus primarily on the quantum of funding the State

provides to the defendant entity," Miller, 677 F. App'x at 563,

but we also consider the autonomy, if any, created by the funding

mechanism, Liqhtfoot, 771 F.Sd at 777.               The Eleventh Circuit has

held that an entity's mere receipt of "significant funding from

the State" is not sufficient for this factor to favor an entity's

status as an arm of the State.           Id. at 776.


       Gateway does, in fact, receive significant funding from the

State.      The State of Georgia funds the overwhelming majority of

Gateway's       operations;     here,     Georgia     funded    or    controlled

approximately eighty-eight percent (88%) of Gateway's operational


                                         13
budget. Dkt. No. 79-1 at 13. Approximately fifty-three percent

(53%) of Gateway's operating budget is directly from State funds.

Id. 5 5.         Additionally, Gateway's         access to Medicaid funding,

which    makes    up    another    thirty-three    percent    (33%), is    through

DBHDD.     Id.     DBHDD must both approve Gateway as a provider and

audit Gateway's compliance with Medicaid funding regulations.                    Id.

In Fiscal Year 2016, the State of Georgia, through DBHDD, provided

Gateway $15,756,761.00 in funding. Id.

        Moreover, the State of Georgia exercises meaningful control

over    Gateway's funding.         Gateway has provided evidence that the

State mandates the source of funding and limits Gateway's spending

decisions.    Gateway's      use    of   such   funds is   contingent     upon   its

compliance with DBHDD policies, which govern "every aspect" of its

operations,       including        hiring,      safety   compliance,      incident

reporting, and service provision.               Dkt. No. 79-1 at 3-4. Gateway

cannot issue bonds without the express approval of DBHDD.                        Dkt.

No. 79-4 5 11.           DBHDD is responsible for financial auditing of

Gateway and has access to all of its facilities and records on

demand.     Id. SI 10. Georgia also exercises control over Gateway's

spending.         All     revenue/fees       collected   by   Gateway     must    be

reinvested in DBHDD-approved services to Gateway's clients.                      Id.

SI 6.    As such.       Gateway has presented the court with sufficient

evidence indicating that the State exercises meaningful control




                                          14
over the source of Gateway's funding and the use of those funds.

See Miller, 677 F. App'x at 563.

      Finally, the structural concerns that have prevented this

Court from previously finding that a CSB is an arm of the State as

it relates to funding do not exist in this case. Within Georgia's

statutory     framework,        a   CSB's     board    generally          has    ''unfettered

discretion to design its own funding mix," and "[t]his level of

autonomy     precludes     the      State, from      dictating      [a     CSB's]      funding

portfolio and limits the State's control over [a CSB's] financial

decision-making." Id. at 564. In other cases, the                               role of the

Board over "financial decision-making—especially in the arena of

personnel management—weighs against" finding an entity an arm of

the State.      Id.       But here, the State of Georgia disbanded the

Governing Board and DBHDD employees were appointed as Gateway's

CEO   and    manager;    thus,      DBHDD    remains        in   control        of   Gateway's

financial decisions. Dkt. No. 79-1 at 4-5.


      Even    taking     this    evidence     in    the     light   most        favorable     to

Plaintiff,     it   is   apparent      that       Gateway    has    met    its       burden   of

demonstrating that the State not only provides significant funding

to Gateway but also exercises control over such funding sufficient

to satisfy the third Manders factor.

        iv. Responsibili-by for Judgments Against Gateway

      The     fourth      and        final        Manders        factor     pertains          to

responsibility for a judgment against the entity in question. The


                                             15
Eleventh    Circuit        has     indicated    that       this    factor       is     especially

important,       "though           not   alone       determinative,"                 because    it

"implicates the Eleventh Amendment's core concern that the State

will be in fact obligated to bear and pay adverse judgments."

Keene v. Prine, 477 F. App'x 575, 579 (11th Cir. 2012) (internal

quotation    marks         and     citations       omitted).       As    such,        the   fourth

Manders factor is given "great weight." Id.

       Georgia    law        states      that      "the     liabilities,             debts,     and

obligations      of    a    community     service         board    shall      not      constitute

liabilities, debts, or obligations of the state or any county or

municipal    corporation           and   neither     the    state       nor     any    county    or

municipal corporation shall be liable for any liability, debt, or

obligation of a community service board." O.C.G.A. § 37-2-6(a).

This   statutory       limitation        of   state       liability       for    any     judgment

against Gateway weighs against finding it to be                                 an    arm of the

State. See Miller, 677 F. App'x at 564.

       However, the Eleventh Circuit has stated that certain special

conditions       may       arise     through       which     the        state        treasury    is

indirectly implicated in the defendant entity's liabilities. These

circumstances include where an office is subject to direct state

control and is financially dependent on the state. See Manders,

338 F.3d at 1327-28. The Eleventh Circuit has also stated that if


the State of Georgia were obligated or incentivized to prop-up a

CSB in the event of its financial distress or insolvency, such an


                                              16
incentive would cut in favor of finding it an arm of the state.

Miller^. 677 F. App'x at 565.

     Here,     Plaintiff      simply   argues      that     ^'[b]y    statute        and

contract, [Gateway] is wholly liable for any adverse judgment and

State coffers are not touched."          Dkt. No. 83 at 24 {citing O.C.G.A

§   37-2-6    ('MT]he   liabilities,         debts,   and    obligations        of     a

community service board shall not constitute liabilities, debts,

or obligations of the state . . . and neither the state nor any

county or municipal corporation shall be liable for any liability,

debt, or obligation of a community service board.")); id. (citing

Regional Contract between Gateway and DBHDD, dkt. no. 79-5 ^ 143,

which requires Gateway to obtain and maintain workers compensation

insurance, commercial general liability insurance, business auto

policy insurance, and commercial umbrella insurance).

     Gateway argues that any judgment in this case would result in

(1) an actual drain on the state treasury, via a payment of the

State's      self-insurance    funds    managed       by    the      Department       of

Administrative     Services,     or    (2)    an   indirect       drain   on    state

treasury funds as the judgment would be paid by Gateway's state-

funded operating budget. Dkt. No. 79-1 at 14. The evidence shows

that payment would reduce Gateway's budget, the great majority of

which is comprised of State funds. See Dkt. No. 79-2 5 24 (stating

that a    judgment would be paid by Gateway BHS from Gateway BHS's

operating budget"); 79-4 f 13 (same). Second, the State would have


                                       17
the incentive or obligation to step in to assist Gateway to ensure

the   continuation       of    the    provision     of    social         services;    ^^the

practical reality is that [Gateway] must recoup that money from

somewhere." See         Manders,     338    F.3d   at    1327    (^^If    a   significant

adverse      judgment     occurs,      both     county     and     state      funds      are

implicated because [defendant] would need to seek a greater total

budget from the county for his office and a greater daily rate

from the State[.]"). Here, a judgment rendered against Gateway

would limit the State's ability to provide needed mental health

and disability services. See Dkt. No. 79-2 at 19-20. Gateway would

need to seek additional funds for its operating                           budget at the

election of the state, and those funds would ultimately come from

Georgia taxpayers. Id.

      In the context of this particular case, this factor is close,

for   both    sides     have    presented       plausible       arguments       regarding

ultimate     responsibility         for    judgment.       Nevertheless,          even    if

Plaintiff were to prevail on this factor, it would not shift the

overall    calculus     of    the    Manders    factors    in     Plaintiff's        favor.


Considering all of the evidence, the Court finds that Gateway has

satisfied     its   burden     of    demonstrating      all     four     of the   Manders

factors. As such, the agency is an arm of the State.

  C. Whether Gateway Contracted Away Its Status as an Ann of the

      State




                                           18
      Separate and apart from the Manders factors, Plaintiff argues

that Gateway is not an arm of the State because it contractually

agreed     that its     relationship     with    the   State     was that of an

independent contractor.            Dkt. No. 83 at 22.      Plaintiff points to

the , Regional        Contract     entered    into     between    the    State   of

Georgia/DBHDD and Gateway,            which states;.     ''Nothing contained in

this contract shall be construed to constitute [Gateway] or any of

its employees, agents, or subcontractors as a partner, employee,

or agent of [DBHDD], nor shall either party to this contract have

any authority to bind the other in any respect, it being intended

that each shall remain an independent contractor."                    Dkt. No. 79-5

at 4.


        Plaintiff argues that, because DBHDD and Gateway entered into

a contract which defined Gateway as a contractor for services, it,

as a matter of law, cannot be an arm of the State (and, thus, it

can be sued under § 1983).             However, simply because Gateway and

DBHDD entered into a contract which labels Gateway an independent

contractor does not mean that, under the law. Gateway is indeed an

independent contractor.            As discussed above, whether an entity is

an   arm   of   the   State   is    ultimately   a   question    of   federal law.

Manders, 338 F.3d at 1309.

        Moreover, countless employers have entered into independent

contractor agreements with individuals only for a court to later

determine that, under the law, the individuals are not independent


                                         19
contractors but employees. See, e.g.^ Orton v. Masquerade, Inc.,

716 S.E.2d 764, 766 (Ga. Ct. App. 2011) (stating the test to

determine    an   independent    contractor    includes   ^'whether    the

employer, under the contract . . . has the right to direct the

time, the manner, the methods, and the means of the execution of

the work, as contra-distinguished from the right to insist upon

the contractor producing results according to the contract" or

'Mp]ut another way, the test is essentially whether the contractor

has a bona fide existence apart from the employer or functions

instead as the employer's alter ego").

      Similarly, entities such as DBHDD often use form independent

contractor agreements in their dealings with other entities to

attempt to shield themselves from liability that might otherwise

attach should the relationship of the parties be deemed one of,

for example, employer and agent.        Again, though, when determining

the nature of the relationship between Gateway and DBHDD, it is

not   the   contract   which    controls,   but   the   reality   of   the

relationship between the two.      And, here, the Court has determined

that, under the Manders factors. Gateway is an arm of the State of

Georgia.    Shands Teaching Hosp. & Clinics, Inc., 203 F.Sd at 1311

(stating that the inquiry regarding an entity's status as an arm

of the State ^'is not into the nature of a corporation's status in

the abstract, but its function or role in a particular context,"




                                   20
i.e. ''whether and to what extent [the entity is] contractually

acting as [a] representative[] of the State").

      Accordingly, Gateway is an arm of the State and, in turn, not

subject to suit under 42 U.S.C. § 1983.                     Thus, the Court need not

determine whether Gateway waived its Eleventh Amendment immunity

because Gateway need not rely on the Eleventh Amendment to shield

itself from this claim.^              Plaintiff's § 1983 claim is DISMISSED.

      Ill. Plaintiff s Contract Claims


      Plaintiff alleges that there was a contract between Quincy

and   Gateway     in    which     Gateway      agreed       to   provide    Quincy     with

behavioral services.'^ Dkt. No. 1-3 SI 8. But Gateway asserts that

the   various      administrative           and   treatment        records     cited     by

Plaintiff do not constitute a contract because they (1) do not

contain all the necessary terms of a contract, and (2) are not

signed contemporaneous writings. Dkt. No. 79-1 at 24. Moreover,

Gateway alleges. Plaintiff's contract claims are barred by State

sovereign immunity. Id. at 22.


3 Because Gateway is not subject to suit under § 1983, the Court need not
address Plaintiff's argument that Gateway waived its immunity by removing the
case to this Court, dkt. no. 83 at 22, 23, or waived its immunity to the extent
of its general liability insurance policy coverage, id. at 18-19.
^ These documents include: Gateway's Regional Contract with DBHDD, Gateway's
mission  statement.   Gateway's   notice  of '"Consumer   Rights," Plaintiff's
Behavioral Support Plan, Plaintiff's treatment "Safety plan," Plaintiff's
"Standard Room and Board" contract, "Commuting Transportation Agreement,"
"Consumer Responsibilities" statement. Plaintiff's "Mental Retardation Waiver
Program   -   Freedom   of   Choice   -   (Statement   of   Informed   Consent)," "Gateway
Behavioral Health Services Policy Statement Number 9.2" relating to "Consumer
Complaints and Rights of Appeals Process," Plaintiff's Consumer Consent to
Treatment Form, Gateway's Consumer Handbook, and "Gateway Behavioral                 Health
Services DD Orientation Checklist." See Dkt. Nos. 1-3, 79-3, 79-5, 83.



                                             21
    ^^Sovereign immunity is the privilege of the sovereign not to

be sued      without its consent." Va. Off, for                Prot.    &    Advocacy v.

Stewart,      563   U.S.   247,      253   (2011).    Georgia     waives       sovereign

immunity only for breaches of written contracts. See Ga. Const,

art. I, § 2, SI IX (''The state's defense of sovereign immunity is

hereby waived as to any action ex contractu for the breach of any

written contract now existing or hereafter entered into by the

state or its departments and agencies."). Plaintiff has the burden

of establishing a written contract between the parties. Sherin v.

Dep't   of    Human    Res.,   494    S.E.2d    518, 522 (Ga.          Ct.   App.   1997)

("[T]he    party seeking to benefit from the                   waiver of sovereign

immunity bears the burden of proof.").

     The     main     document    relied    upon    by   Plaintiff for         assigning

contractual liability to Gateway is the Regional Contract between

Gateway and DBHDD.          Dkt. No. 79-5 at 4.            Plaintiff argues that

Quincy is      a    third-party beneficiary to           the    contract,       wherein,

according to Plaintiff, Gateway promised to "follow all policies

of DBHDD," "keep Quincy free from abuse," "report each occurrence

[of abuse] immediately," and hire no "felons or people with the

background of Errol Wilkins." Dkt. NO. 83 at 10-11, 13.                          Because

Gateway breached its promises.              Plaintiff argues.          Gateway waived

its sovereign immunity and can              be     held contractually liable to

Quincy as a third-party beneficiary.




                                           22
    In Alverson v. Employees^          Retirement System of Georgia, the

Georgia Court of Appeals describes two cases which this Court

finds analogous to this case.               The first is Burton v. DeKalb

County, 434 S.E.2d 82 (Ga. Ct. App. 1993).             There, the plaintiff

was a     state employee      who slipped     and fell in   water that had

accumulated in a building owned and maintained by DeKalb County

under contract with the State.          The plaintiff sued the county for

injuries sustained.        She sought to avoid the bar of sovereign

immunity by arguing that she was suing the county for breach of

its maintenance contract with the State.               The Georgia Court of

Appeals rejected the argument that plaintiff had standing to sue

as a third-party beneficiary of the contract, holding that the

action sounded in tort and was barred by sovereign immunity.

     In the second case, Merk v. DeKalb County, 486 S.E.2d 66 (Ga.

Ct. App. 1997), the plaintiff was a DeKalb County homeowner whose

house was flooded by sewage.          She also sued the county on a breach

of contract theory, claiming that she and the county were parties

to a written contract for water and sewer services established by

county code.     Concluding that the county code did not contain all

the necessary terms of a contract, the Georgia Court of Appeals

held that plaintiff's action, though couched in contract, actually

sounded    in   tort   and,    like    Burton,   was   barred   by   sovereign

immunity.




                                       23
      Here,      Plaintiff's        contract     claim,        like     those      of   the

plaintiffs in Burton and Merk, undeniably sounds in tort.                               The

Complaint actually labels the claim as one for ^^negligent breach

of a contract."          Dkt. No. 1-3 at 14.             The Complaint goes on to

describe      Gateway's      alleged      negligent      (tort)       actions,      i.e.   a

failure    to    maintain     a    safe   and    secure      environment,        negligent

hiring, negligent supervision, and battery.                     Id. SI 44.         As such,

the Court concludes that they share the fate of the tort claims

previously dismissed by the Court, dkt. no. 25, and are barred by

sovereign       immunity.         Accordingly,     the    Court       GRANTS     Gateway's

summary judgment motion as to the contract claims.^

                                       CONCLUSION


      Defendant Gateway's motion for summary judgment, dkt. no. 79,

is   GRANTED     in    its   entirety—Plaintiff's          §    1983       fails    because

Gateway is an arm of the State and not subject to suit thereunder,

and Plaintiff's contract claims sound in tort and are thus barred


by   sovereign         immunity.       Gateway's      motion          to     dismiss       an

indispensable party, dkt. no. 71, is DENIED as moot.                         There being

no claims remaining in this case, the Clerk of Court is DIRECTED

to close the case.



5 The same analysis applies to the other ^'contracts" referenced by Plaintiff—
her claims are couched in contract but sound in tort. Moreover, of the various
documents referenced by Plaintiff, see dkt. no. 79-3, the only document that
contains the four     essential elements" of a    contract   is the "Standard       Room and
Board" contract, id. at 13-14.       However, the contract was for housing services,
and Plaintiff has not alleged that Gateway breached any obligations it had
under the contract to provide Quincy with housing. See Dkt. No. 1-3.


                                           24
              so ORDERED, this 28th day of November, 2018.




                                             HON. <5n:SA GODBEYtWOOD, JUDGE
                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA




A0 72A                                  25
(Rev. 8/82)
